Citation Nr: 0603840	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-27 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1959 to 
December 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).

A May 2004 decision of the Board denied entitlement to an 
initial evaluation in excess of 30 percent disabling for 
service-connected bilateral hearing loss.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  The May 2004 Board decision was 
remanded by the Court by way of a Joint Motion in August 
2005.  

A letter was sent to the veteran and his representative on 
September 13, 2005, in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
No correspondence or evidence from the veteran or his 
representative was received.  


FINDINGS OF FACT

1.  For the period October 15, 2002, to February 18, 2003, 
the veteran's bilateral hearing loss was manifested by Level 
VI hearing acuity in the right ear, and by Level IX hearing 
acuity in the left ear.

2.  Beginning February 19, 2003, the veteran's service-
connected bilateral hearing loss is manifested by Level V 
hearing acuity in the right ear, and by Level VIII hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent 
disabling, but no more, for service-connected bilateral 
hearing loss for the period from October 15, 2002 to February 
18, 2003, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 (2003).

2.  The criteria for an evaluation in excess of 30 percent 
for service-connected bilateral hearing loss from February 
19, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in October 2002 and February 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of 


necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
examination records have been associated with the claims 
file.  The veteran has provided his private medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  See 
Pelegrini, 17 Vet. App. at 412.  The veteran was notified of 
the need for a VA examination, and one was accorded him in 
February 2003.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify 


the disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeal is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  At the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson, 12 Vet. App. at 126-27.

A review of the veteran's service medical records reveals 
that during the veteran's February 1959 service entrance 
examination, an audiological evaluation was conducted.  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
*
10
LEFT
15
5
10
*
25

A December 1960 service separation examination showed that 
the whisper test result was 15/15, bilaterally.  

Subsequent to service, a private audiological examination was 
conducted in September 2002.  The individual numerical 
puretone decibel loss results were charted; however, the 
numerical findings of the puretone thresholds were not 
reported at the specified frequencies.  Nevertheless, the 
audiologist noted that the average puretone decibel loss was 
60 decibels for the right ear, and 73.75 decibels for the 
left ear.  The private audiologist also noted that using the 
Maryland CNC word list, the word recognition percentage was 
64 percent in the right ear, and 44 percent in the left ear.  
The audiologist concluded that the veteran had bilateral high 
frequency sensorineural hearing loss, and, based on the 
veteran's type of hearing loss, it was likely that his 
exposure to acoustic trauma during military service was the 
beginning of his hearing loss.  

In February 2003, a VA audiological examination was 
conducted.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
65
75
80
LEFT
25
30
75
90
90

An average puretone decibel loss of 65 decibels in the right 
ear and 71 decibels in the left ear was reported.  The word 
recognition percentage, using the Maryland CNC word list, was 
72 percent in the right ear, and 60 percent in the left ear.  
At that time, the veteran reported inservice noise exposure.  
The examiner found that the veteran had mild to severe 
sensorineural hearing loss, bilaterally.  The examiner 
concluded that considering his inservice history of acoustic 
trauma, it was likely that the veteran's hearing loss was 
related to his military service.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as 


measured by puretone audiometric tests.  To evaluate the 
degree of disability from service-connected defective 
hearing, the Schedule establishes eleven levels of impaired 
efficiency, numerically designated from level I to level XI.  
Level I represents essentially normal audio acuity, with 
hearing loss increasing with each level to the profound 
deafness represented by level XI.  38 C.F.R. § 4.85, Tables 
VI, VII (2005).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a), (b).  

The Court has directed the Board, in compliance with the 
Joint Motion, to consider the private audiology report in the 
assignment of the initial rating for the veteran's 
service-connected bilateral hearing loss.  The private 
medical evidence of record supports an initial evaluation of 
40 percent disabling for service-connected bilateral hearing 
loss for the period October 15, 2002, to February 18, 2003.  
The clinical findings for the period in question show Level 
VI hearing acuity in the right ear, and Level IX hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
However, it is impossible, based solely on the provided 
averages and CNC word list percentages, to determine whether 
the veteran's bilateral hearing loss would meet the criteria 
of 38 C.F.R. § 4.86, because no individual values for the 
four frequencies listed above were stated.  Accordingly, 
through no fault of the RO or Board, 38 C.F.R. § 4.86 cannot 
be considered with regard to the October 2002 private 
audiological examination.  Therefore, using 38 C.F.R. § 4.85, 
Table VII, the numeric designations of Level VI hearing 
acuity in the right ear, and Level IX the left ear, translate 
to a 40 percent disabling evaluation for hearing impairment.  


38 C.F.R. § 4.85(h), Diagnostic Code 6100.  As no other 
medical evidence of record dated during this period exists 
with regard to the veteran's service-connected bilateral 
hearing loss, an initial evaluation of 40 percent, but no 
greater, for the period October 15, 2002, to February 18, 
2003, is warranted.  

However, the evidence of record does not support an 
evaluation in excess of 30 percent disabling for service-
connected bilateral hearing loss from February 19, 2003.  The 
February 2003 VA examination showed a level V hearing acuity 
in the right ear, and a level VII hearing acuity in the left 
ear.  See 38 C.F.R. § 4.85, Table VI.  Here, the puretone 
threshold decibel loss figures, as stated in the February 
2003 audiological evaluation, satisfy the regulatory 
requirements of 38 C.F.R. § 4.86(b) for a pattern of 
exceptional hearing impairment in the left ear.  Therefore, 
38 C.F.R. § 4.86 applies, but only with regard to the left 
ear, on and after February 19, 2003.  Accordingly, the 
numeral for the left ear hearing acuity is elevated to the 
next higher numeral, Level VIII.  Using Table VII, the 
numeric designations of level V hearing acuity in the right 
ear, and level VIII hearing acuity in the left ear, translate 
to a 30 percent disability evaluation for hearing impairment.  
38 C.F.R. § 4.85(h), Diagnostic Code 6100.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In this case, the RO granted service connection and 
originally assigned a 30 percent evaluation for bilateral 
hearing loss as of the date of receipt of the veteran's 
claim, October 15, 202.  See 38 C.F.R. § 3.400 (2003).  The 
Board has found that based on the evidence of record, that an 
initial evaluation of 40 percent is warranted from October 
15, 2002.  However, as noted above, at the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson, 12 Vet. App. at 126-27.  After review of the 
evidence, the medical evidence of record demonstrates that a 
30 percent evaluation, but no more, 


is warranted beginning February 19, 2003.  38 C.F.R. § 3.400; 
see also Fenderson, 12 Vet. App. 126-27.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against ratings in excess of those 
assigned by this decision, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
see also Lendenmann, 3 Vet. App. at 349.


ORDER

An initial evaluation of 40 percent, but no more, from 
October 15, 2002 to February 18, 2003, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 

An evaluation in excess of 30 percent from February 19, 2003, 
is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


